Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 1 of 48
MARYLAND DEPARTMENT OF

HTS HUMAN SERVICES

SULA LSU ary Larry Hogan, Governor | Boyd K. Rutherford, Lt. Governor | Lourdes R. Padilla, Secretary

L.J. v. MASSINGA
COURT REPORT

62nd Edition
January 1, 2019 — June 30, 2019
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 2 of 48

L.J. v. MASSINGA COURT REPORT
January 1, 2019 — June 30, 2019

Table of Contents
Part One - Preamble 3
Part Two - Five Subsections of the Modified Consent Decree 8
Part Three - Additional Commitments 18
Part Four - Data Summary 25

Conclusion 49
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 3 of 48

PART ONE - PREAMBLE

This is the Maryland Department of Human Services’ (DHS) and the Baltimore City
Department of Social Services’ (BCDSS) 62ndCourtReport as required by the Z.J. v.
Massinga Consent Decree, modified on October 9, 2009. This report covers the
reporting period January 1, 2019 through June 30, 2019.During this reporting period,
the Agency continued to workaggressively to improve the overall practice withinchild
welfare and move towards compliance in some of the measures.

The Agency experienced a change in senior leadership during this reporting period.
Director Stacy Rodgers resigned in March, after one year of serving in the Director role.
Dr. Randi Walters was named Interim Director on April 1, 2019 and was officially
appointed on June 16, 2019.

This report to the Court addresses the 126 measures defined in the Modified Consent
Decree (MCD) as well as the Agency’s performance relative to the Internal Success
Measures, Exit Standards and compliance with the Additional Commitments of the MCD
for the covered period. These measures can be broadly categorized into the following
categories: Outcome measures and Process measures, then further divided into Exit
Standards and Internal Success Measures. We define the outcome as the status,
experiences or well-being of children served by child welfare. Are we making a
difference in the lives of children, youth and their families? Are they better off because
of our work with them? A process measure is defined by the way we handle our
internal processes, for example, “percent of all children for whom BCDSS provided
referrals for services identified in the child’s, parent’s or guardian’s service agreement.”
Monitoring these kinds of processes is necessary for the consent decree.

LJ Outcome and Process Measures

34

12
&

= [ al [= |
Qutcome Measure Qutecme measure Process Measure Ext Process Measure
Exit Standard inter nai Success Standard interna! Success
Measure Measure
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 4 of 48

During the reporting period, the Agency and the Independent Verification Agent (IVA)
continued efforts to improve the methodology by which many of the requirements of
the MCD are measured and reported. As such, this report also contains extensive
documentation of our efforts to mitigate longstanding concerns and issues reflected in
prior IVA reports (specifically clarifying definitions of terms, further identification of
what we are measuring, and attempts to improve data quality). The Agency has also
been meeting with the IVA on a biweekly basis to discuss data and practice changes.
The IVA is working closely with a designated data analyst who is exclusively working on
the MCD.

The Agency has achieved compliance and is requesting certification on the following
two Exit Standards during this reporting period:

e Exit Standard 75 — Ninety-five percent of new entrants to Out of Home
Placement (OHP) received an initial health screen within 5 days of placement

e Exit Standard 121 —Ninety-five percent of caseworkers met the qualifications for
their position under Maryland state law.

The new leadership team at BCDSS has been assessing the organization during their
first ninety days and has made the following observations that will guide priorities
during the next reporting period:

e Improving frontline staff, hiring, training, supervision, coaching and support is a
prerequisite for enduring change. In other words, any other efforts to improve
practice, processes or outcomes are critically hampered by low staff retention.
BCDSS leadership is currently digging deeper to gain a better understanding of
what is driving the problems with retention in order to find the high leverage
areas to focus the work.

e Focusing on results for children, youth and families is the most effective
leadership and management strategy.

e Moving forward, we must make the compelling case to our workforce for
prioritizing the following key outcomes:

e Reducing Recurrence of Maltreatment

Improving Timeliness to Permanency

Improving Percentage of Monthly Caseworker Visits With Parent

Improving Placement Stability Rates for Children in Out of Home Care

Increasing the Percentage of Children Placed with Relatives

Acknowledgement: The Agency has utilized both the previous summary of concerns
regarding data and measurement provided by the IVA on November 23, 2018 and the
IVA response to the 61st Certification Report. The IVA’s written feedback, as well as the
input provided during the biweekly meetings, has been a valuable tool in helping us to
better understand and mitigate concerns regarding agency data and practice. We
appreciate the partnership with the IVA and will continue to move toward certification in
additional measures.

4
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 5 of 48

 

7,000 -
6,500 ~~ 6,342
6,000 -
5,500 +
5,000 -
4,500 -
4,000 +
3,500 -
3,000 -
2,500 -
2,000 -
1,500 -
1,000 -

500 -

Childrenin Out-of-Home Placement

 

 

 

 

Jul-07
Jul-08
Jul-09
Jul-11
Jul-12
Jul-13
Jul-14
Jul-15
Jul-16
Jul-17
Jul-18

Jun-19

| jul-10

 

 

Out-of-Home Placement: As a point of historical context, from 2007 to 2015, BCDSS
significantly reduced the number of children entering foster care by employing efforts to
ensure that only the most vulnerable children entered foster care. At-risk families
received other services through the Family Preservation Program and community-based
interventions. This reduction in the number of children entering care slowed beginning
in 2015 and by 2017 we noted a slight increase. During this reporting period, the
number of children in foster care decreased again. At the end of this reporting period,
there were 1,814 children in foster care. The decrease is attributed to finalizing
adoptions and custody and guardianship arrangements to relatives. During Fiscal Year.
2019, the Agency exited 95 children to adoption.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 6 of 48

Children in Out of Home Care by Age Group

 

 

 

 

Of the 1,814 children in out-of-home care, 349 are between the ages of 0-2, 292 are
between the ages of 3-5, 452 are between the ages of 6-12, 277 are between the ages
of 13-16, and 444 are between the ages of 17 and 21.

Forty percent of children in out-of-home care are placed with relatives, and 81.4 are
placed in family care settings.
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 7 of 48

 

 

1,000 -
900 -
800 -

700

600 -
500 -

400

300 -
200 -

 

Jan-08

802

630

Childrenin Group Homes

360

36

ili

 

Jan-09

Jan-10

Jan-11

Jan-12 |

 

Jan-13

Jan-14

Jan-15

| Jan-16

Jan-17

| Jan-18

| Jan-19

 

| Jun-19

Children in Group Homes: Child development theory, federal legislation and best
practice confirm what we know intuitively--children should be placed in settings that
are developmentally appropriate and least restrictive. During this reporting period,
we placed an additional 6 children in congregate care settings to meet their unique
needs. Currently, approximately six percent (111 children) of the populations of

children in out-of-home care (1814 children) are placed in group homes or

institutional placement settings. This is well below the national average across the
country. According to 2018 AFCARS data provided by the US Department of Health
and Human Services, 10 percent of children in out-of-home care nationally are

placed in congregate care settings.

We continue to work diligently to place children in family foster homes, including
kinship care, whenever possible. We utilize congregate care as a last resort and only
if the needs of the child necessitate a higher level of care. We are noticing a trend of
younger children requiring placement in congregate care as a result of complex
mental health and behavioral issues. At the end of this reporting period, there were
24 children between the ages of 7 and 12 years old in congregate care settings.

The Agency is working with our foster parents and treatment foster parents in order

to provide training and support on caring for children with mental health and

behavioral needs in order to keep children in the least restrictive settings whenever
possible.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 8 of 48

PART TWO — FIVE SUBSECTIONS OF THE MODIFIED CONSENT
DECREE UPDATE ,

Our summary status update below is divided into five subsections that mirror the
sections of the MCD. In each section, we discuss our progress and reflect on
performance data for Exit Standards and Internal Success Measures for which we have
made significant progress during the reporting period.

I. Preservation and Permanency Planning

There are seven (7) Exit Standards associated with the Preservation and Permanency
Planning section of the MCD (Exit Standards: 3, 4, 15a, 15b, 16, 20, 24a, 24b, 29a,
29b). The statement of principle of practice is that children should remain with their
families if they can do so safely. OHP should be temporary with the goal of providing a
safe, nurturing, permanent home for the child as quickly as possible. During this
reporting period, we did not make considerable progress in reaching compliance for
these seven (7) Exit Standards. However, working closely with IVA, we have made
progress in defining the appropriate measure methodology for several of these Exit
Standards.

Progress this Reporting Period:

e During this reporting period, allFamily Preservation staff were certified in Solution
Base Casework (SBC).A core component of SBC is case planning with the family
and providing services tailored to the needs of the family. This SBC contract
ended during this period, however the best practices gained through the contract
will be sustained.

e We developed and submitted a Quality Service Review (QSR) plan to the IVA,
which incorporated the development and implementation within Family
Preservation.

e We developed a case transfer process for all cases being transferred between
OHP and Family Preservation. This process ensures that all staff understands
that service / case plans are required and that services reflected in that plan
should be received timely.

e Although the overall percentage of transition plans for children 14 and over has
not increased, we have expanded our Ready By 21 program to include all
children 17 years old and above. The percentage of children with a transition
plan in this age group has increased.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 9 of 48

Areas of Focus for Future Reporting Periods:
e We will continue our work with the IVA to finalize the appropriate measurement
methodologies for these seven (7) Exit Standards of this subsubsection.

e To further support this work, we will work closely with Family Preservation and
OHP to strengthen communication and planning between programs for
transferred cases.

e Exit Standard 15b: “90 percent of children in OHP had a case plan.”
We are working to enhance the QSR review process. Currently the IVA will not
utilize QSR data to certify quality measures for Exit Standards. Addressing our
QSR operations remains a priority.

e Exit Standard 20: “Seginning July 1, 2010, for 85 percent of children, BCDSS
had a family involvement meeting at each critical decision making point.”
We will continue to strive toward ensuring that Family Involvement Meetings
(FIMs) are conducted for critical case decision making points (MCD, Page, 14,
Definition a.2, “Critical decision-making point” means at risk of removal,
permanency plan change, placement change, and transitioning to
independence). We currently conduct a number of FIMs; however, those FIMs
are not in the categories designated within the MCD. We are realigning our
practices to meet national best practice standards which include the use of FIMs
in key decision points. Along with QSR, our enhanced Quality Assurance (QA)
efforts will address the quality of FIMs. With the implementation of the Child,
Juvenile, and Adult Management System (CJAMS), we will be better equipped to
capture specific FIM data. CJAMS is slated for implementation in Spring 2020.

e Exit Standard 29: “Children ages fourteen and over had a transition plan included
in the child's case plan and timely received the services identified in the case
plan.” Ready by 21 has initiated the use of the Maryland Transition Plan
document. The transition plan is also included in CJAMs. Moving forward, Ready
by 21 (RB21)staff will work collectively with OHP staff to ensure that all youth
ages 14 and older have transition plans. This will include in-house training and
collectively drafting the plan during Transitional FIMs.

II. Out-of-Home Placement (OHP):

There are thirteen (13) Exit Standards associated with the OHP section of MCD (Exit
Standards: 33, 36, 39, 48, 52, 57, 58, 60, 65, 66, 68, 70a, 70b, 72). We continue to
work closely with the IVA to further define appropriate measure methodology for all Exit
Standards.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 10 of 48

Progress Made During this Reporting Period:

10

Reviewed all the staffing levels for OHP, all Child Welfare program areas, and
worked to fill vacancies. As of the end of this reporting period, all Child Welfare
Program Managers and Unit Managers positions were filled with start dates during
July and August.

Reassigned two Program Managers to OHP in order to provide additional leadership
and oversight. One was reassigned to the Child Placement Unit in order to expedite
appropriate levels of placements as well as build relationships with our placement
community.

Recommendations made on program and practice structural changes were
implemented. This included the establishment of a medically fragile unit, and
enhancement of the Intensive Case Management Unit to include younger children.

Youth Ready by 21 (RB21) Actions:
During this reporting period, we made significant progress in several areas
addressing the needs of our youth receiving RB21 services. These include:

o Semi-Independent Living Arrangement (SILA) Savings: BCDSS’s Ready By 21
unit is committed to ensuring that young people have the tools, skills and
information necessary to develop and manage financial resources. As of
March 1, 2019, young peoplewho receive the SILA stipend have a minimum
of $25 deducted from his/her monthly stipend andplaced into his /her SILA
Savings account. These funds accumulate during the young person’s stay
inSILA and will be provided to the young person upon his/her exit from foster
care. RB21 helped prepare our young people for this exciting initiative by
hosting a SILA Savings orientation and workshop on January 17, 2019. The
young people who attended the event were able toparticipate in individual
consultations and prepared monthly budget and savings plans. The young
people seem to be excited about this initiative as several have opted to
increase the amount placed into their SILASavings accounts each month to
maximize their savings potential.

o Jim Casey Opportunity Passport™ (Matched Savings program):

Financial education training is provided to help young adults ages 14-26
learn basic information needed to understand how to manage money,
understand personal credit and access the banking systems. The initial
training includes modules 1-3 (about 10 hours of training) and is to be
completed prior to enrollment. After enrollment, young people earn $140
for successfully completing the training and are eligible to make a dollar
for dollar asset purchase up to $3,000. Through this program, young
people can make a purchase in the following categories:

e Credit building

e Education and training
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 11 of 48

e Housing

e Health

e Investments

e Micro enterprise
e Vehicle

e Participant specific

Since partnering with the Jim Casey and implementing Opportunity
Passport at BCDSS, young people made asset purchases in the areas of
credit building, housing, investments and transportation (vehicles) which
totals $40,727.

As of the end of this reporting period, RB21 conducted six financial
training sessions and enrolled 26 additional young people into Opportunity
Passport. To date there are a total of 186 active participants enrolled in
Opportunity Passport who are eligible to complete an asset purchase.

e Maryland Youth Transitional Plan:The Maryland Youth Transitional Plan is a tool
used to guide our youth and their caseworkers with organizing and developing a
comprehensive written action plan to ensure the successful transition from foster
care. This plan is driven by the youth and is specific to his/her needs and goals.
All youth receiving RB21 case management services are required to have a
completed Maryland Youth Transitional Plan that is reviewed every 180 days.

e The Mission of Keys to Success is to provide a structured three-week program for
young people ages 18 to 20 who are preparing for future independence. The
Keys to Success Program includes staff mentors, opportunities, resources, and
skill-building activities. It is an experiential program which focuses on the areas
of employment, educational, housing, health and life-skills pursuits. Young
people in foster care have endured multiple traumas and loss; therefore RB21
seeks to provide a safe place for them to visualize their future, address their
feelings, practice new skills, develop a plan and seek out mentors and peer
support.

Young people in Keys to Success experience success as a result of real life
connections with community and RB21 resources. Some examples are:

Maryland Workforce Exchange enrollment and job fairs

Interview attire from Suited to Succeed & Attire for Hire

Banking classes & support with credit corrections

Income-based Housing Application Assistance and Rent Court

IKEA & budgeting for a home

Goodwill Services Inc. and Youth Opportunity Baltimore

The Baltimore Sheriff's Outreach Office and Deputy Sheriff Teddy Haskins
Local college tours
12

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 12 of 48

e Cooking classes at Stratford University
e Health presentations by Planned Parenthood, Priority Partners& MATCH
e Yoga classes at Living Classrooms

After completing Keys to Success, many of our young adults have started a new
job, signed up with Job Corps or started college. So far this year, 44 young
people have successfully completed Keys to Success with a unique vision of
future success.

e RB21 Life Skills - Life skills equip young people to thrive in their community and
help them be successful adults. Life Skills courses are developed and offered
according to the RB21 Benchmarks to help young people reach their goals. The
following life-skills classes/activities are offered to young people ages 14-20:

e Resource Fair

RB21 Health Fair

RB21 Housing & Employment Expo

Graduation Celebration

Open Mic Night

FASFA Night

Driver's Education Study Group

Residential Readiness

Employment Workshop at RB21

Apartment Tours

Rent Court visit

Expungement Services

Stress & Your Body

Eating Healthy On A Budget

The aforementioned life skill activities are facilitated by either community
providers or RB21 staff.

Exit Standard 36: "For 99% of children under age thirteen placed in congregate
care, the placement was medically or therapeutically necessary and the placement
included services that met the child's needs."

The Director of the BCDSS and the IVA signed the Measure Instruction on March 13,
2019. During this reporting period, the Agency has aggressively moved toward
compliance with this measure. DHS has approved new programs that provide
services for this population of children. The IVA has asked the Agency to assist in
setting up a meeting to visit and learn about the services offered by the new
programs. The Agency will arrange a site visit with the IVA to visit and learn about
the new programs.

Exit Standard 68: “99.8 percent of children in OHP were not housed outside regular
business hours in an office, motel, hotel, or other unlicensed facility. If any child is
so housed, BCDSS shall notify Plaintiffs’ counsel within one working day of the
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 13 of 48

reasons for the placement, the name of the child's CINA attorney, and the steps that
BCDSS is taking to find an appropriate placement. Barring extraordinary
circumstances, no child may be housed in an office for consecutive nights.”

CITB In the Building 4+ Hours

100 B 16
11-15

@ 7-10

B 46

79

50

2 0 90

 

B 6

ov 08 m nae = i we 0

Hooda ddade oe By al FA [ V)
0 -9-A4 BA 9 nH yy EP ey) C8 A 2) BP 3
~rRRARRARA RR ARR ROOD DH DW DODD DDDAAAAAARAAA
mer rrr rrr rrr rrr errr rer errr err cores ee
ooaqaoocooaocaooaoocoqcqa0qooao0oqoo0co0cececdececoeoe0noo 00
NIIAIAANAA TIAA HAA AAN ANNA AANA NAA A AY
HENMAN ODORADORKFNKFNMANORADORKFNKNOMTNOR OD
oooooaooooqgqorrraooco0qaoqn0qoooco0eoorrrcoo0o0cn0o0c0e70d

The Agency has made great improvements during this reporting period to ensure
children are placed in appropriate placements and not housed in unlicensed
facilities. We provide daily updates to the IVA and Plaintiff's Attorney.

III. Health Care

There are seven (7) Exit Standards associated with the Health Care subsection of the
MCD (Exit Standards: 75, 79, 82, 83, 88a, 88b, 93, 94). During this reporting period,
we made considerable progress in reaching compliance for several of these Exit
Standards. We have continued to work closely with the IVA and our Making All The
Children Healthy (MATCH) Program to improve practice and further define the
appropriate measure methodology for several of these Exit Standards.

Exit Standard for Certification:
Exit Standard 75: “Beginning July 1, 2009, 95 percent of new entrants to OHP received
an initial health screen within five days of placement.”

13
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 14 of 48

The Agency is requesting certification for this reporting period. We have met the
measure compliance level of 95 percent. As stated in the 61st report, we had made
tremendous changes in practice in order to ensure children received their mandated

5 day initial health screen.

During this reporting period, OHP staff along with MATCH staff worked together to
remove any barrier of missed appointments within the 5 days. We have also put
safeguards into place to prevent missed appointments.

Exit Standard 75 in Recent Reporting Periods

96% » — ae
95.0%,

Ys% + = is = 2)
g4% -
93% +
92%
91% +
90% +
89% -
RRM 891%
87% - — -
8b% - —
58t1 5otr 6ath 6ist 62nd

 

 

LJ Reporting period

 

—e— Exit stardard 75 —H— Compliance threshold = 95%

 

 

Progress Made During this Reporting Period:

14

Exit Standard 93: "90 percent of all new entrants had a complete health passport
that was distributed.to the children's caregivers promptly.”

Over the past few reporting periods, we have moved toward compliance in this exit
standard. During this reporting period, we have worked with the IVA to verify that
the data collection and calculation of this measure were accurate. With the
agreement in place, we will be better equipped to move toward certification in the
next reporting period.

e Exit Standard 79: “90 percent of all new entrants in OHP received a
comprehensive health assessment within sixty days of placement.”

As reported in the 61st Report, the Agency began to make progress toward
compliance. The IVA worked closely with the Agency on correctly defining this
measure and the appropriate method to measure it. We have a team of
caseworkers preparing these assessments and are ensuring all parties receive
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 15 of 48

the document within 60 days. This assessment has been an informative tool for
all parties that receive it. We are optimistic aboutmoving toward certification of
this Exit Standard in the 63rd Report.

Areas of Focus in Future Reporting Periods:

IV.

We will be moving forward with developing the necessary procedures to move
toward compliance with Exit Standard 83. We are taking a strong position that all
children have a timely periodic EPSDT examinations. The Agency believes that
the percentage of children receiving EPSDT examination is higher than being
reported, however the agency needs to improve the process with documentation
of the examinations.

Education

There are Six (6) Exit Standards associated with the Education subsection of the MCD
(Exit Standards: 99, 104,105,106,110, and 111). During this reporting period, we made
reasonable progress in reaching compliance for Exit Standard 99. We will continue to
work closely with the IVA in defining the appropriate measure methodology for these
Exit Standards.

Progress Made During this Reporting Period:

Exit Standard 99: "90 percent of children were enrolled in and began to attend
school within five days of placement in OHP or change in placement”

During the last reporting period, we worked closely with the IVA to address the
numerous concerns regarding the data collection and calculation of this measure.
The measure calculation now addresses both enrollment of new entrants and
replacement of students when changes are made in the placement resulting in a
change of school, as required by the MCD (Page 35, Section IV, D1). We are
capturing new entrant enrollments, however we are experiencing challenges in
capturing replacements. We will be able to accurately measure both school
enrollments with the implementation of CJAMS.

We hired a new supervisor, with a PhD in Education, for the Office of Education.
The position now includes working directly with the various public school systems
to ensure receipt of necessary data and also closer coordination with our
casework staff around addressing educational issues for youth in OHP.

Areas of Focus in Future Reporting Periods:

15

We acknowledge that we need to work closely with the IVA over the next
reporting period in order toaddressthe Education Exit Standards.
V.

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 16 of 48

Workforce:

There are Six (6) Exit Standards associated with the Workforce subsection of the MCD
(Exit Standards: 115, 116, 121, 122, 125, and 126) We continue to work closely with
the IVA to further define appropriate measure methodology for all Exit Standards.

Exit Standard for Certification:
Exit Standard 121: “95 percent of caseworkers met the qualifications for their position
title under Maryland State Law.”

All social worker positions in Child Welfare (caseworkers, supervisors, unit
managers) are based on State level pre-review of qualifications, and

development of “eligible” lists. Local Departments of Social Services receive these
eligible lists for future hiring considerations. BCDSS’s office of Human Resources
(HR) staff do further screens to ensure that all candidates on the eligible lists
meet the minimum requirements before hire.

As part of the hiring process, the Assistant Director of HR signs a memorandum
attesting that the hires went through the proper process and have met
qualifications for the position in accordance with Maryland State Law.

All documentation to support our 100% compliance with this Exit Standard are
maintained in the BCDSS Office of Human Resources. The IVA may request
documentation (i.e. transcripts, resume, etc) as needed to further verify the
accuracy, validity and reliability of the data for this Exit Standard.

Progress Made During this Reporting Period:

16

e During this reporting period, we continued toreview the Child Welfare Services

portfolio to determine critical hiring needs. We requested and received 39 Child
Welfare positions. A continuous recruitment plan was and continues to be in
effect to fill vacant positions as staff leave. Caseload size has decreased and will
continue to move closer to caseload ratio compliance in future reporting periods.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 17 of 48

PART THREE: ADDITIONAL COMMITMENTS

As of this Court report, we are providing updates on our compliance with the Additional
Commitments which are set out at the end of the first four sections of Part Two of the

MCD.

Progress During this Reporting Period:

Over time, we have made significant progress with satisfying the following Additional
Commitments as noted below:

17

e MCD PART ONE REQUIREMENTS/II. Verification Activities and

Information/Section II/F.4 - "Within one working day, Plaintiffs’ counsel
shall be notified of the serious injury or death of any class member and shall
be provided timely the incident report, any reports of the investigative
outcomes, and access to the childs case file.”

Agency's Status Update: We continue to notify the Plaintiffs’ counsel and the
IVA of any serious injury or death of any class member. We continue to work
with both parties to ensure timely submission of fatality reports and similar
investigative outcomes. The IVA has been given access to the tracking

database for all child fatalities. Upon request, the Plaintiffs’ counsel may access
the child’s case file.

MCD PART ONE REQUIREMENTS /II. Verification Activities and
information/Section II/F.5.

"Defendants shall promptly provide to the Independent Verification Agent and to
Plaintiffs’ counsel all publicly available reports that Defendants receive indicating
that they are not in compliance with a requirement of this Decree. "

Agency’s Status Update: At this time, we believe we have substantially satisfied
this commitment. We continue to work with both the IVA and the Plaintiffs’
counsel to ensure compliance. During this reporting period, no audit reports were
released. We will continue to provide all related publicly available reports that the
Agency receives accordingly.

MCD PART ONE REQUIREMENTS/III. Verification Activities and
information/Section III/#4: "By December 31, 2009, Defendants, after
consultation with the Internal Verification Agent, Plaintiffs’ counsel and
stakeholders, shall establish a standardized process for resolving issues related
to individual class members. This process shall be widely publicized and
accessible and shall permit individuals or their counsel to raise concerns about
problems in their individual cases without retaliation (or fear of retaliation).
Records shall be kept of the issues raised and their resolutions, and summary
18

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 18 of 48

reports shall be provided to the Internal Verification Agent and Plaintiffs’ counsel
every six months.”

Agency Status Update: We have met this commitment. During the reporting
period, a standardized process for resolving issues related to individual class
members was finalized. The process was shared with other Stakeholders in the
subsequent reporting period. The Agency will provide IVA and Plaintiff's counsel
a report.

MCD PART TWO REQUIREMENTS/1. PRESERVATION & PERMANENCY
PLANNING/ #1: “Based on an analysis of the needs of children and families
that come to the attention of BCDSS, BCDSS will determine biennially the level of
need and the amount of funds needed to fund in-home family preservation
services, separate and apart from the regular program of protective services and
safety case management services, to provide each family of a child at risk of
removal with in-home family preservation services in a duration and intensity
reasonably calculated to enable the child to remain with the family without
removal. The DHR Secretary shall include in the DHR budget proposal funds that
are sufficient, in the Secretary’s judgment, to ensure that in-home family
preservation services are available in the size and scope determined by the
assessment and, if included in the Governor's budget, shall advocate for the
appropriation of such funds by the General Assembly”

Agency Status Update: We have met this commitment. DHS allocates BCDSS
over $1 million each fiscal year through Promoting Safe and Stable Families
(PSSF) federal funds to provide family preservation services, as well as funding
contracted family preservation services.

MCD PART TWO REQUIREMENTS/1. PRESERVATION & PERMANENCY
PLANNING/ #2: “ 7he Secretary shall include funds in the DHR budget proposal
that are sufficient, in the Secretary's judgment, to ensure that services and
assistance are available for all children (and families) who come to BCDSS‘S
attention as being at risk of placement into OHP or who are in OHP and have a
permanency plan of reunification with their families, and, if included in the
Governor's budget, shall advocate for the appropriation of such funds by the
General Assembly. ”

Agency Status Update: We have met this commitment. DHS allocates BCDSS
$326,000.00 each fiscal year through Family Reunification, PSSF funding. This
funding can be utilized during and after a child is in OHP for services related to
the child and the family.

MCD PART TWO REQUIREMENTS/1. PRESERVATION & PERMANENCY
PLANNING/#4: “8CDSS shall continue to provide opportunities for youth in
OHP to meet together and with the BCDSS Director, other high level officials, and
19

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 19 of 48

providers of youth services to talk about problems and needs for children in OHP
and to develop effective ways to provide youth in OHP in Baltimore City
information about the youth’s rights, responsibilities, and opportunities to
express concerns and report problems. With the assistance of youth, DHR shall
develop a handbook for youth exiting OHP that provides information on available
community resources.”

Agency’s Status Update: We have met this commitment. The Agency, in
conjunction with DHS, provides opportunities for youth to engage with leadership
on issues. BCDSS leadership has made significant efforts to reach out to youth,
engage with them, and intervene when there are problems. We also have a
Youth Advisory Board which meets monthly. The Deputy Director and Ready By
21 Program Manager attend this meeting to provide updates to agency programs
as well as youth input.

MCD PART TWO REQUIREMENTS/1. PRESERVATION & PERMANENCY
PLANNING/#5: “8CDSS shall create an intensive case management plan for
youth ages fourteen through twenty who frequently are missing from placement
or are experiencing multiple disruptions in placements. These youth shall receive
an intensive array of supportive services.”

Agency’s Status Update: We have met thiscommitment. We created an intensive
case management plan for youth ages ten through 20 who frequently are
missing from placement or are experiencing multiple disruptions in placement.
Our case management teams make frequent contacts with youth and provide an
array of support services. During this reporting period,we expanded the age from
age 14 to ten. Since we are noticing a trend of younger children experiencing
multiple placement disruptions, and we want that population to benefit from this
intervention. A new SOP has been drafted and will be submitted to the IVA for
feedback during the next reporting period.

MCD PART TWO REQUIREMENTS/I. PRESERVATION & PERMANENCY
PLANNING/#6: “By September 30, 2009, DHR/BCDSS, in partnership with
outside experts and advocates for children, including Plaintiffs’ counsel, shall
create and, thereafter, DHR/BCDSS shall implement and maintain a plan to
provide comprehensive services to children in OHP to meet the goals of the
children being ready by age twenty-one for successful transition to adulthood.”

Agency's Status Update: We have metthis commitment. BCDSS has implemented
and maintained a plan to provide comprehensive services to children in OHP to
ensure children may successfully transition to adulthood. We have partnered with
Jim Casey Youth Opportunities Initiative to receive expert services and technical
assistance for serving our transitional youth population. See various services
provided to related children under preceding Preservation and Permanency
Planning, Ready by 21 subsection.
20

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 20 of 48

MCD PART TWO REQUIREMENTS/TI. PRESERVATION & PERMANENCY
PLANNING/#7: "By December 2009, DHR shall develop and implement a
program pursuant to which each child whose caregiver seeks and receives
custody and guardianship from the juvenile court and meets the legal
reguirements for a guardianship subsidy receives such a subsidy in an amount
that conforms to the requirements of federal law. Such subsidy shall continue
until the child is eighteen years of age or, if disabled or attending school or
training, until the youth is twenty-one years of age.”

Agency’s Status Update: We have met this commitment.BCDSS in conjunction
with DHS have developed and implemented the Guardianship Assistance
Program ensuring eligible caregivers receiveguardianship subsidies in accordance
with federal law. Management continues to provide oversight to ensure that this
program continues to operate in compliance with regulations.

MCD PART TWO REQUIREMENTS/II. OUT OF HOME PLACEMENT/# 1:

“By December 31, 2019, DHR/BCDSS shall complete its assessment of the range
of placements and placement supports required to meet the needs of children in
OHP by determining the placement resource needs of children in OHP, the
availability of current placements to meet those needs, and the array of
placement resources and services that DHR/BCDSS needs to develop to meet
those needs in the least restrictive most appropriate setting, including sufficient
family placements for each child who does not have a clinical needs for a non-
family placement, family placements available for emergency placement needs,
placement appropriate to meet the needs of children with serious mental health
problems and children with developmental disabilities, and appropriate facilities
and programs for semi-independent and supportive living. The assessment shall
be conducted biennially.”

Agency’s Status Update: We have met this commitment and are preparing an
updated assessment. BCDSS submitted an assessment March 15, 2018. DHS has
contracted with University of Maryland School of Social Work to complete an
updated biennial needs assessment. We will submit the updated needs
assessment to the IVA and Plaintiff's Attorney upon completion.

MCD PART TWO REQUIREMENTS/TII. OUT OF HOME PLACEMENT/# 3:

"BCDSS shall provide stipends to emergency shelter care homes even in months
in which children are not provided care to assure that such homes remain
available for emergency placements. Should BCDSS determine that this
provision is not necessary to achieve the outcomes of this Consent Decree,
BCDSS will propose a modification of this Consent Decree about which the
parties will negotiate in good faith. The Secretary shall include funds annually in
the DHR budget proposal that are sufficient, in the Secretary’s judgment, to
meet these requirements and, if included Governor’ budget, shall advocate for
the appropriation of such funds by the General Assembly”
21

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 21 of 48

Agency’s Status Update: We are in partial compliance with this commitment .
BCDSS has vigorously recruited new foster homes during the last reporting
period with an emphasis on emergency foster homes. BCDSS has identified new
and already approved homes as emergency placements.

MCD PART TWO REQUIREMENTS/II. OUT OF HOME PLACEMENT/# 5:
“DRAR shall set the Semi-Independent Living Arrangement rate at no less than 95
percent of the foster care payment rate for teens by July 1, 2009 and shall make
adjustments annually thereafter to match increases in the foster care rate as
included in the budget. To satisfy this requirement, the Secretary shall include
funds annually in the DHR budget proposal that are sufficient, in the Secretary's
judgment, to meet these requirements and, if included in the Governor's budget,
shall advocate for the appropriation of such funds by the General Assembly. 7

Agency's Status Update: We have met this commitment. The Semi-Independent
Living Arrangement rate is set at 100% of the foster care payment rate for teens
which is in accordance with the MCD rate requirement. As required,
adjustments are made to match increases in the foster care rate as included in
the budget. As required, the Secretary of DHS has included funds in the DHS
budget proposal that are sufficient, in the Secretary’s judgment, to meet these
requirements.

MCD PART TWO REQUIREMENTS/II. OUT OF HOME PLACEMENT/# 8.
"To meet the requirements of Outcome 4 (as defined) of this Section to provide
funding for child care, DHR/BCDSS shall continue without interruption to provide
funding for child care to caregivers to at least the extent required by DHR Policy
SSA 08-17 (attached as Exhibit 1). Defendants agree to extend the provision of
child care to include before- and after-school care, vacation and holiday care,
and sick day care, as needed, for all children ages twelve and under, but only to
the extent funds are available from savings generated through the documented
reduction in the use of congregate care. To satisfy this requirement, the
Secretary shall include funds annually in the DHR budget proposal that are
sufficient, in the Secretary’s judgment, to meet these requirements and, if
included in the Governor's budget, shall advocate for the appropriation of such
funds by the General Assembly. ”

Agency’s Status Update: We met this commitment. Specifically, DHS/BCDSS
continues to provide funding for child care to caregivers as required by DHS
Policy SSA#16-20.

MCD PART TWO REQUIREMENTS/II. OUT OF HOME PLACEMENT/# 9.
"By September 30, 2009, DHR/BCDSS shall provide documentation of policies
and implementation of policies for ensuring that children in OHP who are
expecting a child or who are parents receive services and assistance appropriate
and sufficient to assist the child to acquire parenting skills.”
22

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 22 of 48

Agency's Status Update: We have made reasonable progress in satisfying this
commitment as we have provided to the Plaintiffs' counsel and the IVA
documentation of policies for ensuring that children in OHP who are expecting a
child or are parents receive services and assistance appropriate and sufficient to
assist the child to acquire parenting skills. MATCH staff has been assigned to
work with these children.

MCD PART TWO REQUIREMENTS/II. OUT OF HOME PLACEMENT/# 10.
"By September 30,2009, DHR/BCDSS shall provide documentation of policies and
implementation of policies for ensuring that the input of children and
caseworkers was considered in the reassessment, recertification and relicensing
of a placement.”

Agency’s Status Update: We have partially met this commitment. BCDSS
Resource Homes caseworkers speak with children and their caseworkers about
the care provided during the annual reconsideration of the foster home. We
acknowledge the need to identify a method to track and document this practice.

MCD PART TWO REQUIREMENTS /III. HEALTH CARE/# 1: “Sy June
2009, BCDSS will implement the BCDSS Health Care Initiative for all children
newly entering OHP and all children in OHP with complex medical needs.
Defendants shall provide Plaintiffs copies of the standards developed by the
Medical Director as required in Definition C (2) of this Section.”

Agency’s Status Update: We met compliance with this requirement. We have
implemented Health Care Initiative for all children newly entering OHP and all
children in OHP with complex medical needs. Plaintiffs’ counsel was provided
with standards developed by the Medical Director as required by the MCD.

MCD PART TWO REQUIREMENTS /TIII. HEALTH CARE/# 2: “By March
2009, BCDSS shall establish and thereafter maintain a Health Care Advisory
Council, including medical experts and advocates for children from outside
BCDSS, DHR, and the Department of Health and Mental Hygiene, to provide
guidance on implementation of the requirements of the BCDSS Health Care
Initiative."

Agency's Status Update: We have met this commitment. BCDSS has a Health
Care Advisory Council, including medical experts and advocates for children from
outside BCDSS, DHS, and the Maryland Department of Health, to provide
guidance on implementation of the requirements of the BCDSS Health Care
Initiative. The Council meets quarterly and the Plaintiff's Counsel and IVA are
members of the Council.

MCD PART TWO REQUIREMENTS /TIII. HEALTH CARE/# 3: “&y August
2009 and annually thereafter, BCDSS/DHR, in consultation with the medical
director and the Health Care Advisory Council, Shall develop a plan, timetable,
23

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 23 of 48

and a funding strategy for inclusion in the FY2011 and subsequent budget
requests funding sufficient in the Secretary's judgment to accomplish full
implementation of the requirements of the BCDSS Health Care Initiative for all
Children in OHP.”

Agency’s Status Update: The Agency has met this commitment. BCDSS/DHS, in
consultation with related parties, developed a plan and requested funding
sufficient in the Secretary's judgment to accomplish implementation of the
requirements of the BCDSS Health Care Initiative for all children in OHP. This
includes three Inter-Governmental Agreements that address and manage the
health care and mental health of children in OHP.

MCD PART TWO REQUIREMENTS / III. HEALTH CARE/# 4: "By December
21, 2010, DHR/BCDSS shall operationalize a system to meet the mental health
needs of children in OHP. The system will include access to mental health
screening and assessment as well as a continuum of treatment services to
mental health ongoing treatment that meets the needs of children in OHP.
DHR/BCDSS will seek the advice and input from the Health Care Advisory Group
in the development and implementation of this system.”

Agency's Status Update: The Agency has partially fulfilled this commitment. We
have a long standing process that all children that enter OHP, receive a mental
health assessment through a Catholic Charities within the first 30 days of entry
into OHP. This assessment has been used as a tool with identifying the most
appropriate placement and mental health treatment. Since the last forum on
June 12, 2019, BCDSS has submitted a Child Welfare Mental Health Strategic
Plan to the IVA and Plantiffs’;’s Attorney. BCDSS is moving forward on
implementation.

MCD PART TWO REQUIREMENTS/ IV. EDUCATION: “Sy September 2009,
Defendant will develop an implementation plan reasonably calculated to produce
compliance with the education requirement of Federal "Fostering Connections to
Success and Increasing Adoptions Act ."

Agency's Status Update: The Agency has fully satisfied this commitment.
Specifically, the Agency developed an implementation plan ensuring compliance
with the education requirement of Federal "Fostering Connections to Success and
Increasing Adoptions Act”.
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 24 of 48

PART FOUR: DATA SUMMARY

The data summaries below include the 126 measures required by the MCD. The Agency
acknowledges that methodology and data quality issues, as indicated in prior IVA
reports, present limitations to the accuracy, reliability and validity of some of the data
for the current and past reporting periods. The Agency is committed to and is actively
involved in addressing these issues, in close collaboration with the IVA. Renewed
commitment to completing this work as of this 62nd period has brought improvements
to this period's data and will bring continued progress in subsequent periods.

In this context, the MCD measures included in this report represent the best data
available to the Agency. This Data Summary section presents the MCD measures for the
current reporting period and most recent four past periods. The historical data provides
useful trend information; however, its value should be assessed on a measure—by--
measure basis, and inferences from the data about Agency practice should be made in
the context of the data limitations.

Please refer to the following data summary notation guidelines:

e Measures are grouped by the five substantive areas in the MCD (Preservation
and Permanency, Out-of-Home Placement, Healthcare, Education, and
Workforce).

e MCD Exit Standards are noted in bold and highlighted in blue.

e “TBD” indicates data for which the Agency is in the process of developing
appropriate measurement methodology and data sources.

e Data in green indicate report periods in which the Agency has achieved IVA
certification or is requesting it for the current period.

e Some measures are calculated using two separate processes: a quantitative
methodology and a qualitative methodology. The latter is based on a Quality
Service Review (QSR) process. These measures are divided into (a) and (b),
respectively.

24
 

Data Summary - Preservation and Permanency

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 25 of 48

 

Measure

58th

59th

60th

61st

62nd

 

Percent of children in family
preservation that enter OHP.

3.3%

4.50%

6.5%

5.1%

2.9%

 

Percent of children and families in
family preservation that timely
received services identified in the
case plan.

TBD

TBD

14.3%

TBD

TBD

 

90 percent of children and
families in family preservation
had a case plan.

TBD

TBD

22.0%

14.8%

TBD

 

85 percent of children and
families in family preservation
timely received the services
identified in the case plan.

TBD

TBD

14.3%

TBD

TBD

 

Average length of stay for children
in OHP (in months).

40

37

34

32

32

 

6a

Percent of children who had a
comprehensive assessment within
sixty days of placement.

TBD

TBD

TBD

TBD

TBD

 

6b

Percent of children who had a
comprehensive assessment within
sixty days of placement.

8.3%

TBD

TBD

TBD

TBD

 

Percent of all children with a
permanency plan of reunification
for whom BCDSS had a service
agreement with the child's parents
or guardians or for whom BCDSS
made reasonable efforts to get the
child's parents or guardians to
enter into a service agreement.

21.3%

13.2%

17.0%

17.4%

22.0%

 

Percent of all children for whom
BCDSS provided referrals for
services identified in the child's
parent's or guardian's service
agreement.

14.0%

14.7%

12.1%

7A

9.8%

 

Percent of cases that had a team
decision-making meeting when
the child is at risk of a placement
disruption.

0.8%

1.00%

1.7%

2.2%

5.3%

 

10

Percent of TPR petitions filed that
were filed on time.

99.0%

100.0%

100.0%

100.0%

96.0%

 

11

 

Percent of children who, after
twenty-four months in care, had a
case review every ninety days to

 

1.9%

 

34.1%

 

27.3%

 

23.0%

 

24.6%

 

25

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20

Page 26 of 48

 

resolve barriers to permanency.

 

12

Percent of all children witha
permanency plan of reunification
for whom BCDSS facilitated a visit
with the child's parents once per

week.

17.4%

13.9%

18.4%

18.8%

25.4%

 

13

Percent of applicable children for
whom, where the child's paternity
had not been established, BCDSS
sought to establish the child's
paternity within ninety days of the
child's entry into OHP.

100.0%

99.0%

100.0%

99.8%

98.8%

 

14

Percent of children for whom
BCDSS searched for relatives or
other resources.

20.4%

27.8%

20.4%

21.7%

35.0%

 

15a

90 percent of children in OHP had
a case plan.

39.3%

41.60%

34.9%

32.1%

31.8%

 

15b

90 percent of children in OHP had
a case plan.

11.8%

12.7%

14.3%

8.6%

11.0%

 

16

90 percent of children in OHP and
their families timely received the
services identified in their case
plans.

27.2%

12.7%

12.1%

6.2%

8.5%

 

17

Percent of children ages twelve
and over who participated in case
planning meetings.

33.0%

71.50%

45.5%

87.0%

84.4%

 

18

Percent of all new entrants for
whom a family involvement
meeting was held within seventy-
two hours of placement.

1.8%

10.40%

8.4%

10.3%

17.6%

 

19

Percent of all children for whom
case planning meetings included
family members.

35.1% ©

78.30%

52.4%

74.4%

55.7%

 

20

Beginning July 1, 2010, for 85
percent of children, BCDSS had a
family involvement meeting at
each critical decision making
point.

4.5%

14.40%

14.2%

10.1%

18.5%

 

21a

Percent of children whose case
plan was completed within sixty
days of placement.

15.1%

18.1%

13.6%

10.2%

9.1%

 

21b

Percent of children whose case
plan was completed within sixty
days of placement.

11.8%

12.7%

14.3%

8.6%

11.0%

 

22a

 

Percent of children whose case
plan was updated every six
months.

 

41.1%

 

42.00%

 

35.1%

32.7%

 

 

31.5%

 

26

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 27 of 48

 

22b

Percent of children whose case
plan was updated every six
months.

11.8%

12.7%

14.3%

8.6%

11.0%

 

23

Percent of children for whom
BCDSS reported to the child's
parents, the parents’ attorney, and
the child's attorney any intention
to request a change in the
permanency plan at least ten days
prior to the court review.

TBD

TBD

TBD

TBD

TBD

 

24a

90 percent of children had a case
plan that was completed within
sixty days of the child's entry into
OHP and which was updated
every six months.

36.2%

37.0%

30.3%

27.7%

27.9%

 

24b

90 percent of children had a case
plan that was completed within
sixty days of the child's entry into
OHP and which was updated
every six months.

11.8%

12.7%

14.3%

8.6%

11.0%

 

25a

Percent of children ages fourteen
and over who had a transition plan
for independence included in the
child's case plan and were timely
receiving the services identified in
the case plan.

49.4%

53.8%

57.9%

53.6%

52.2%

 

25b

Percent of children ages fourteen
and over who had a transition plan
for independence included in the
child's case plan and were timely
receiving the services identified in
the case plan.

16.5%

11.8%

12.1%

6.2%

8.5%

 

26

Percent of emancipated youth
who reported receiving services
designed to prepare them for
independence.

74.0%

66.0%

74.0%

72.0%

69.0%

 

27a

 

Percent of youth with a mental
illness or a developmental
disability who need a residential
facility, residential supports, or
day programming or supported
employment services after they
turn twenty-one who received a
referral, and who had a transition
plan to an alternative service
provider at least two years prior to

 

TBD

 

96.5%

 

100.0%

 

 

100.0%

 

 

1 Both denominator and numerator were equal to zero.

27

 
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20

Page 28 of 48

 

their twenty-first birthday.

 

27b

Percent of youth with a mental
illness or a developmental
disability who need a residential
facility, residential supports, or
day programming or supported
employment services after they
turn twenty-one who received a
referral, and who had a transition
plan to an alternative service
provider at least two years prior to
their twenty-first birthday.

33.3%

50.0%

25.0%

0.0%

100.0%

 

237

Number of youth, ages eighteen to
twenty-one, who exited OHP
through rescission.

 

' 29a

90 percent of children ages
fourteen and over had a
transition plan included in the
child's case plan and timely
received the services identified in
the case plan.

49.4%

53.8%

57.9%

53.6%

§2.2%

 

 

29b

90 percent of children ages
fourteen and over had a
transition plan included in the
child's case plan and timely
received the services identified in
the case plan.

 

 

16.5%

 

11.8%

 

12.1%

6.2%

 

 

8.5%

 

 

* These Motions were in accordance with the May 3, 2010 Decision Memo issued by the Forum

Facilitators. BCDSS did not request rescission for any of the cases reported here.

28

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 29 of 48

Data Summary - Out of Home Placement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Measure 58th 59th | 60th | 61st 62nd
30 Percent of all children who were
placed in:
a Family Settings 77.7% 79% 79.6% 46.7% 46.2%
Family Settings: Relatives 29.8% 31.9% 33.9% 31.2% | 30.2%
P Family Settings: Other 47.9% 47.1% 45.7% 15.5% 16.0%
Cc Congregate Care 6.6% 5.7% 5.4% 6.1% 7.1%
d Independent Living 6.1% 5.8% 5.4% 5.4% 5.5%
Other (by type) 9.6% 9.5% 9.6% 10.6% 10.9%
College 0.1% 0.10% 0.0% 0.1% 0.0%
Correctional Institution/Secure 1.7% 4.50% 1.5% 1.3% 1.4%
Detention Facility
Halfway House 0.0% 0.0% 0.0% 0.0% 0.0%
Homeless Shelter 0.0% 0.0% 0.0% 0.0% 0.0%
e Own Home 3.8% 3.1% 3.3% 3.0% 2.8%
Inpatient Psychiatric Care 0.4% 0.3% 0.4% 0.3% 0.2%
Inpatient Medical Care 0.4% 0.5% 0.4% 0.6% 0.6%
Job Corps 0.1% 0.0% 0.0% 0.0% 0.0%
Runaway 3.1% 3.3% 3.0% 3.0% 2.4%
Military 0.0% 0.0% 0.0% 0.0% 0.0%
31 RereSnuehiet Eni MmOns 39.9% | 38.4% | 38.2% | 484% | 47.0%

placed with siblings.

 

Percent of all children in
32a congregate care who had a 14.0% 57.0% 60.1% 15.9% 94.7%

stepdown plan.

 

Percent of all children in
32b congregate care who had a 17.6% TBD TBD TBD TBD

stepdown plan.

 

Beginning January 1, 2011, 90
percent of all children were
placed promptly in the least

 

 

 

 

 

33 _ . 57.7% 62.4% 54.4% 55.6% 56.1%
restrictive and appropriate
placement based on their
individualized needs.
34 Number of children placed in

 

 

 

congregate care by age groups:

 

29
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 30 of 48

 

Children under seven placed in
congregate care

 

congregate care

Children seven to twelve placed in

11

10

17

26

 

35

Percent of children under age
thirteen placed in congregate care
for whom the placement was
medically or therapeutically
necessary and the placement
included services that met the
child's needs.

100.0%

90.0%

100.00%

100%

83.3%

 

36

For 99% of children under age
thirteen placed in congregate
care, the placement was
medically or therapeutically
necessary and the placement
included services that met the
child's needs.

100.0%

90.0%

100.00%

100%

83.3%

 

37

Number of placements available to
BCDSS by type.

 

Foster Homes (Regular &
Restricted)

402

426

444

445

432

 

Treatment Foster Care (beds)

1766

1806

1806

1816

1816

 

Group Home (beds)

639

645

645

561

561

 

Non residential therapeutic day
programs (beds)

NA

NA

NA

NA

NA

 

Independent Living Placements
(beds)

288

295

295

295

295

 

38

Number of emergency foster
homes on retainer and the
number of beds available in each
home.

NA

 

Number of emergency foster
homes on retainer

 

Number of beds

 

39

The array of current placements
matched the recommendation of
the biennial needs assessment.

TBD

YES

YES

YES

YES

 

40

Percent of all children who have
service needs identified in their
case plans.

13.7%

19.6%

22.0%

14.8%

17.1%

 

41

Percent of all children for whom
identified service needs were
followed by timely and
appropriate referrals.

13.7%

19.6%

25.3%

21.0%

22.0%

 

 

42

Percent of children who receive
services necessary and sufficient

 

56.4%

 

to meet the child's needs and to

31.4%

 

28.6%

 

35.8%

 

36.6%

 

 

30

 
 

Case 1:84-cv-04409-ELH Document 645-1

Filed 03/12/20 Page 31 of 48

 

support stability in the least
restrictive placement.

 

Percent of children not placed
with their siblings who have

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i visitation with their siblings twice 32.6% 33.3% ate —— 35.2%
a month.
90 percent of children and
caregivers received services
aq | necessary and sufficienttomeet | 56 no, | 31.4% | 28.6% | 35.8% | 36.6%
their needs and to support
stability in the least restrictive
placement.
Percent of kinship care providers
who received written notification
45 of the right to apply for foster 97.4% 99.0% 56.4% 44.4% 48.4%
home licensing within ten days of
placement.
Percent of kinship care providers
46 who received written notification 100.0% 97% 100.0% 32.4% 59.1%
of BCDSS training opportunities.
Percent of kinship care providers
47 ibe epaltediauinemeen 62.0% | 54% | 94.4% | 94.1% | 79.5%
informed about training and
licensing opportunities.
90 percent of kinship care
providers received written
notification of the right to apply 100.0% 99.0% 56.4% 43.9% 48.4%
48 for foster home licensing within
ten days of placement.
New Placements 100.0% 100% 73.2% 59.8% 57.9%
Placement Changes 100.0% 97% 16.7% 10.0% 32.4%
Number of Special Support team
positions funded by the
Department, by type.
Substance Abuse 1 4 4 4 5
49 Mental Health Services 1 4 4 4 5
Developmental Disabilities 20 26 24 20 20
Independent Living 8 10 ) 9 8
Housing 8 11 10 10 10
Education/Special Education 7 7 6 6 4
Number of Special Support team
positions filled, by type.
Substance Abuse 4 4 4 5
2 Mental Health Services 4 4 4 5
Developmental Disabilities 20 26 24 20 20
Independent Living 8 10 9 9 8

 

 

 

 

31

 

 

 
Case 1:84-cv-04409-ELH Document 645-1

Filed 03/12/20 Page 32 of 48

 

Housing

11

10

10

10

 

Education/Special Education

 

51

MCDSS MS-100 (job descriptions
for all positions).

YES

YES

YES

YES

YES

 

52

BCDSS employed a staff of non-
case carrying specialists to
provide technical assistance to
caseworkers and supervisors for
cases that require specialized
experience and/or knowledge.

YES

YES

YES

YES

YES

 

53

Percent of all foster home
applications that were
approved/denied within 120 days
of application.

95.6%

92%

82.0%

TBD

TBD

 

54

Percent of all foster home
caregivers who received all
training required by law.

100.0%

99.2%

100.0%

100.0%

100.0%

 

55

Number of foster homes licenses
rescinded by the Department due
to lack of compliance.

14

 

56

Percent of all foster homes and
kinship care placements that met
the COMAR licensing
requirements.

87.5%

57.9%

63.4%

57.8%

51.8%

 

57

95 percent of all foster homes and
kinship care placements met all
legal requirements.

87.5%

57.9%

63.4%

63.2%

57.6%

 

58

90 percent of all foster homes
were approved and reapproved
ona timely basis.

91.2%

82.7%

93.8%

TBD

TBD

 

59

Percent of all placements in which

the caregivers received a complete

Child Placement Information Form
at the time of placement.

TBD

TBD

TBD

TBD

TBD

 

60

95 percent of caregivers had been
provided all available information
about the child's status,
background, and needs.

70.8%

57.8%

57.1%

63.0%

69.6%

 

61

Number of children in OHP for
whom a CPS report was made.

120

105

106

95

44

 

62

Number of children in OHP for
whom a CPS investigation was
opened.

87

65

62

63

43

 

 

63

 

Number of children in OHP for
whom a report of maltreatment
while in OHP was indicated.

 

 

 

 

 

 

32

 
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 33 of 48

 

64

Percent of CPS investigations
which were initiated in a timely
manner.

80.0%

66.7%

92.6%

53.3%

52.9%

 

65

99.68 percent of children in OHP
were not maltreated in their
placement, as defined by federal
law.

99.96%

99.50%

98.97%

99.5%

96.11%

 

66

In 95 percent of cases of alleged
maltreatment of a child in OHP,
BCDSS provided the child's
attorney and Plaintiffs’ counsel
the report of the alleged
maltreatment within five days of
the report and the disposition
within five days of its completion.

41.0%

37.6%

38.7%

26.3%

17.9%

 

67

Number of children who spent
four hours or more in an office,
motel, or unlicensed facility.

26

66

110

58

47

 

68

99.8 percent of children in OHP
were not housed outside regular
business hours in an office, motel,
hotel, or other unlicensed facility.
If any child is so housed, BCDSS
shall notify Plaintiffs’ counsel
within one working day of the
reasons for the placement, the
name of the child's CINA attorney,
and the steps that BCDSS is taking
to find an appropriate placement.
Barring extraordinary
circumstances, no child may be
housed in an office for
consecutive nights.

99.0%

97.40%

95.6%

97.6

97.9%

 

69a

Percent of children ages twelve
and over who participated in
placement decisions.

33.0%

TBD

TBD

TBD

TBD

 

69b

Percent of children ages twelve
and over who participated in
placement decisions.

76.2%

90.9%

94.1%

100.0%

100.0%

 

70a

90 percent of children ages
twelve or over participated in
placement decisions.

33.0%

72.6%

69.2%

TBD

TBD

 

70b

90 percent of children ages
twelve or over participated in
placement decisions.

76.2%

90.9%

94.1%

100.0%

100.0%

 

71a

Percent of children who had
documented visits from their
caseworker once monthly in the

 

95.4%

 

93.20%

 

92.9%

 

91.7%

 

93.1%

 

 

33

 

 
Case 1:84-cv-04409-ELH Document 645-1

Filed 03/12/20 Page 34 of 48

 

child's placement.

 

71b

Percent of children who had
documented visits from their
caseworker once monthly in the
child's placement.

34.3%

50.0%

52.7%

63.0%

68.3%

 

72a

95 percent of children had
documented visits from their
caseworker once monthly in the
child's placement.

95.4%

93.2%

92.9%

91.7%

93.1%

 

 

72b

 

95 percent of children had
documented visits from their
caseworker once monthly in the

child's placement. _

 

34.3%

 

50.0%

 

52.7%

 

63.0%

 

68.3%

 

34

 
Data Summary - Healthcare

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 35 of 48

 

 

Measure

58th

59th

60th

61st

62nd

 

73

Percent of new entrants who
received an initial health screen
within five days of placement.

89.8%

93.3%

89.1%

91.9%

96.9%

 

74

Percent of cases in which children
received appropriate follow-up
when the initial health screen
indicated the need for immediate
medical attention.

92.9%

100.0%

99.0%

96.4%

 

 

75

Beginning July 1, 2009, 95
percent of new entrants to OHP
received an initial health screen

within five days of placement.

89.8%

93.3%

89.1%

94.0%

 

76

Percent of new entrants that
received a comprehensive health
assessment within sixty days of
placement.

92.9%

88.3%

79.9%

86.8%

98.4%

85.6%

 

77a

Percent of all children that had a
comprehensive health plan.

96.6%

92.0%

84.8%

93.0%

92.1%

 

77b

Percent of all children that had a
comprehensive health plan.

TBD

TBD

TBD

TBD

TBD

 

78a

Percent of children whose case
plan team meeting included a
discussion of the child's
comprehensive health
assessment.

71.0%

TBD

TBD

TBD

TBD

 

78b

Percent of children whose case
plan team meeting included a
discussion of the child's
comprehensive health
assessment.

TBD

TBD

TBD

TBD

TBD

 

79

Beginning July 1, 2009, 90
percent of new entrants into
OHP received a comprehensive
health assessment within sixty
days of placement.

92.9%

88.3%

79.9%

86.8%

85.7%

 

Medical Exams

94.9%

93.5%

87.1%

91.9%

91.7%

 

Dental Exams

92.9%

90.9%

85.1%

91.5%

92.4%

 

Mental Health Exams

99.5%

98.1%

97.4%

97.9%

95.0%

 

80

 

Beginning July 1, 2009, percent of
children entering OHP who
received timely periodic EPSDT
examinations, and all other
appropriate preventive health

 

95.8%

 

88.4%

 

77.4%

 

92.3%

 

86.3%

 

35

 

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 36 of 48

 

assessments and examinations,
including examinations and care
targeted for adolescents and teen
parents.

 

81

Beginning July 2010, percent of
children in OHP who received
timely periodic EPSDT
examinations, and all other
appropriate preventive health
assessments and examinations,
including examinations and care
targeted for adolescents and teen
parents.

66.0%

79.3%

86.3%

87.1%

85.3%

 

82

Beginning December 1, 2009, 90
percent of children entering OHP
received timely periodic EPSDT
examinations and all other
appropriate preventive health
assessments and examinations,
including examinations and care
targeted for adolescents and
teen parents.

95.8%

88.4%

77.4%

86.7%

86.3%

 

83

Beginning July 2010, 90 percent
of children in OHP received
timely periodic EPSDT
examinations, and all other
appropriate preventive health
assessments and examinations,
including examinations and care
targeted for adolescents and
teen parents.

66.0%

79.3%

86.3%

87.1%

85.3%

 

84

Beginning July 1, 2009, percent of
new entrants under age three
who were referred for a Part C
Assessment within ten days of

placement.

100.0%

99.3%

100.0%

99.0%

100.0%

 

85a

Percent of children who received
timely all Needed Health Care
Services.

65.8%

79.1%

86.2%

87.1%

83.9%

 

85b

Percent of children who received
timely all Needed Health Care
Services.

46.1%

58.8%

56.0%

60.5%

59.8%

 

86

 

Percent of cases in which the
identification of a developmental
delay was followed by a prompt
referral for special education or
early intervention services.

 

33.3%

 

50.0%

 

25.0%

 

0.0%

 

85.7%

 

36

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20

Page 37 of 48

 

87

Percent of cases.in which the case
worker monitored the child's
health status once monthly.

34.3%

38.2%

41.8%

48.1%

57.3%

 

90 percent of children received
timely all Needed Health Care
Services.

65.8%

79.1%

86.2%

87.1%

83.9%

 

88b

90 percent of children received
timely all Needed Health Care
Services.

46.1%

58.8%

56.0%

60.5%

59.8%

 

89a

Percent of all new entrants who
had a complete health passport
and MA number that were
distributed to caregivers promptly
- Health passport

97.2%

95.1%

92.0%

84.9%

89.7%

 

89b

Percent ofall new entrants who
had a complete health passport
‘and MA number that were
distributed to caregivers promptly
- MA number

74.7%

95.1%

92.0%

84.9%

89.7%

 

90

Percent of children who had a
health passport that was updated
and distributed to the caregivers

at least annually.

86.8%

72.4%

91.7%

90.4%

89.4%

 

91

Percent of children for whom

BCDSS requested an MA card

promptly when a replacement
was needed.

90.1%

87.0%

81.6%

97.8%

99.0%

 

92

Percent of all children for whom
BCDSS delivered an MA card
promptly.

92.0%

86.6%

95.0%

100.0%

97.5%

 

93

90 percent of all new entrants
had a complete health passport
that was distributed to the
children's caregivers promptly.

97.2%

95.1%

92.0%

84.9%

89.7%

 

94

 

90 percent of children had a
health passport that was
updated and distributed to the
children's caregivers at least
annually.

 

86.8%

 

72.4%

 

91.7%

90.4%

 

 

89.4%

 

37

 
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 38 of 48

Data Summary - Education

 

# Measure 58th 59th 60th 61st 62nd

 

Percent of new entrants who
were enrolled in and begin to

 

0, 0 GQ 0
az attend school within five days of ee edie ee poe ele
placement.
Percent of children who changed
96 placement who were enrolledin | c6 i | go 3% | 44.2% | 44.3% | 38.4%

school within five days of a
placement change

 

Percent of children eligible for
special education who received
97 special education services without | 66.7% 100.0% | 100.0% 80.0% 0.0%
interruption when they

transferred schools.

 

Percent of children ages three to
98 five who were enrolled in a pre- 38.3% 54.5% 36.4% 35.2% 32.3%
school program.

 

90 percent of children were
enrolled in and began to attend
99° school within five days of 87.4% 69.0% 64.4% 74.3% 76.5%
placement in OHP or change in

placement.

 

Percent of children who had an
attendance rate of 85 percent or
higher in the Baltimore City Public
School System.

100 41.0% 54.4% 56.0% 35.2% 44.7%

 

101 Percent of childrenwhohadan | 5534 | 194% | 22.4% | 14.5% | 20.0%

educational plan.

 

Percent of children for whom
BCDSS met its obligations as set

 

 

 

102 forth in the child's educational 26.6% 29.0% 23.7% 19.7% 34.9%
plan.
Percent of children whose
103 educational progress was 28.0% 30.1% 27.3% 27.0% 38.5%
monitored monthly.
104 90 percent of childrenhadan = / 55 3 | 49.4% | 22.4% | 14.5% | 20.0%
educational plan.
For 90 percent of children, BCDSS
had met its obligations as set
105 26.6% 29.0% 23.7% 19.7% 34.9%

forth in the child's educational
plan.

 

 

 

 

 

 

 

 

 

 

3 This is a measure of school enrollment only and is not verification of attendance. This data is provided
for informational purposes only.

38
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20

Page 39 of 48

 

106

For 90 percent of children, BCDSS
had monitored the child's
educational progress monthly.

28.0%

30.1%

27.3%

27.0%

38.5%

 

107

Percent of children for whom any
indication of developmental delay
or disability was followed by a
prompt referral for special
education or early intervention
services.

33.3%

50.0%

25.0%

0.0%

85.7%

 

108

Percent of children in special
education or early intervention
for whom the provider or case

worker attended the IEP meeting.

74.3%

86.7%

18.6%

78.6%

83.3%

 

109

Percent of children who were
eligible for special education or
early intervention services for
whom BCDSS made reasonable
efforts to secure services.

42.0%

45.5%

35.9%

45.9%

48.6%

 

110

BCDSS made a prompt referral
for special education or early
intervention services for 90
percent of children for whom
there was an indication of
developmental delay or
disability.

33.3%

50.0%

25.0%

0.0%

85.7%

 

111

 

BCDSS made reasonable efforts
to secure services for 90 percent
of children who were eligible for

special education or early
intervention services.

 

42.0%

 

45.5%

 

35.9%

45.9%

 

 

48.6%

 

39

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20

Data Summary - Workforce

Page 40 of 48

 

Measure

58th

59th

60th

61st

62nd

 

112

Percent of case-carrying (fulltime

and with full-caseloads) staff who

were at or below the standard for
caseload ratios.

88.0%

30.5%

36.4%

35.8%

42.7%

 

113

Percent of case-carrying teams who
were at or below the standard for
ratio of supervisor:worker.

98.6%

90.8%

58.0%

82.7%

91.8%

 

114

Percent of children entering OHP
beginning July 1, 2009 whose
siblings had the same caseworker.

78.6%

89.8%

94.7%

18.7%

88.5%

 

115

90 percent of case-carrying staff
was at or below the standard for
caseload ratios.

88.0%

30.5%

36.4%

35.8%

42.7%

 

Permanency Teams

76.4%

30.5%

36.4%

35.8%

42.7%

 

Resources & Support Teams

100.0%

NA

NA

NA

NA

 

116

90 percent of case-carrying teams
were at or below the standard for
ratio of supervisor: worker.

98.6%

90.8%

58.0%

82.7%

91.8%

 

117

Percent of caseworkers who
qualified for the title under
Maryland State Law.

100.0%

100.0%

100.0%

100.0%

100.0%

 

118

Percent of case-carrying workers
who passed their competency
exams prior to being assigned a
case.

100.0%

100.0%

100.0%

100.0%

100.0%

 

119

Percent of caseworkers and
supervisors who had at least
twenty hours of training annually.

29.0%

12.4%

27.9%

23.1%

22.6%

 

120

Percent of caseworkers who
reported receiving adequate
supervision and training.

29.0%

0.0%

100.0%

100.0%

 

 

121

95 percent of caseworkers met the
qualifications for their position
title under Maryland State Law.

100.0%

100.0%

100.0%

100.0%

 

122

90 percent of caseworkers and
supervisors had at least twenty
hours of training annually.

29.0%

72.4%

27.9%

23.1%

 

 

123

Percent of cases transferred with
required documentation within five
working days.

100.0%

85.7%

95.0%

96.7%

99.6%

 

124

 

Percent of transferred cases in
which a case conference was held
within ten days of the transfer.

 

100.0%

 

85.7%

 

95.0%

96.7%

 

 

99.6%

 

40

 

 
 

Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 41 of 48

 

90 percent of cases were
transferred with required

96.7%

 

' , 0 0 0,
125 documentation within five 100.0% 85.7% 95.0% 99.6%
working days.
90 percent of transferred cases
126 had a case transfer conference 100.0% 85.7% 95.0% 96.7% 99.6%

 

within ten days of the transfer

 

 

 

 

 

 

41

 
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 42 of 48

Status 01a:
Exposure To
Threats At Home
(n=82)

56.1%

39.0%

4.9% —!

Status 03a:
Home/Family
Stability
(n=82)

3.1%
34.4%

Status 06a:
Father's
Functioning
(n=32)

42

Status 01b:
Exposure To
Threats At
School/Child
Care (n=51)

|

73.1%

}
21.2%
818967
Status O3b:
Educational
Stability
(n=52)

49%

48.8%

Status O6b:
Mother's
Functioning
(n=41)

30.0%

50.0%

Status O01¢:
Exposure To
Threats At
Other Setting
(n=10)

40.2%
—+255—
Status
04: Living
Arrangement
(n=82)

67.8%

29.4%
268%

Status 07a:
Placement In
Progress Toward
Permanency
(n=59)

Data Summary - QSR Status Indicators

81.6%

10.5%
T9961

Status 02a:
Risk To Self
(n=76)

26.6%
a

Status 05a:
Caregiver
Functioning
(Family) (n=64)

17.0%
87.8%

Status 07b:
Legal Status In
Progress Toward
Permanency
(n=59)

Maintain (5 & 6)
Improve (3 & 4}

Mi Urgent {i & 2)

81.6%

15.8%
=—2-OG—
Status 02b:

Risk To Others
(n=76)

80.0%

Status O5b:
Congregate Care
(Group) (n=5)

63.4%

34.2%

—2A

Status 08:
Physical Health
(n=82)
Case 1:84-cv-04409-ELH

 

36.6%

er
Status 09:

Emotional Well-
Being (n=82)

Status 11a:
Preparation For
Adulthood (Age
_ Under 18) (n=6)

Status 12d:
Voice And
Choice Of
The Caregiver
(n=64)

43

 

23.1%
92%

Status 10:
Learning And
Development

(n=65)

50.0%

Status 11b:
Preparation For
Adulthood (Age

18 And Over)
(n=22)

27.3%

Status 12e:
Voice And
Choice Of Other
(n=11)

Document 645-1

83.8%

16.2%

Status 10a:
Learning And
Development
(Age Under 5)

(n=37)

|
34.2%

Status 12a:
Voice And
Choice Of The
Child/Youth
(n=41)

35.4%

53.7%

Status 13a:
Overall Status
(n=82)

Filed 03/12/20

32.1%

Status 10b:
Learning And
Developrnent

(Age 5 And
Over) (n=28)

6.2%
35.4%

Status 12b:
Voice And
Choice Of The
Father (n=48)

| ae
41.5%

51.2%

Status 13b:
Trajectory Of
Progress In
Last 6 Months
(n=82)

Page 43 of 48

 

Status 11:
Preparation
For Adulthood
(n=28)

15.7%
35.3%

Status 12c:
Voice And
Choice Of The
Mother (n=51)

| 8.5%

87.8%

Y=

Status 13c:
Forecast For
Next 6 Months
(n=82)
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 44 of 48

51.4%

46.0%

==

Practice 01a:
Engagement Of
The Child/Youth

(n=37)

39.0%

~Te

Practice 02a:
Formation Of A
Team (n=82)

73.4%

23.4%
=o

Practice 03d:
Assessment And
Understanding
Of The
Caregiver
(n=64)

918%
79.3%

Practice
O6b: Plan
Implementation
For Permanency
(n=82)

44

43%"
21.3%

Practice 01b:
Engagement
Of The Father
(n=47)

23.2%

69.5%

ERS6o
Practice 02b:

Functioning Of
A Team (n=82)

15.8%

57.3%

Practice 04:
Long-Term View
(n=82)

37.8%

59.8%

—24%—

Practice 07:
Tracking And
Adjustment
(n=82)

19.2%

42.3%

Practice O1c:
Engagement
Of The Mother
(n=52)

 

42.7%

Practice 03a:
Assessment And
Understanding
Of The Child/
Youth (n=82)

47.4%
78.0%

mea e=

Practice 05a:
Case Planning
For Safety/
Well-Being
(n=82)

683%

28.0%
mera

Practice 08:
Caseworker
Visitation
(n=82)

20.3%
Too

Practice 01d:
Engagement Of
The Caregiver
(n=64)

4.3%
30.4%

 

Practice 03b:
Assessment And
Understanding
Of The Father
(n=46)

12.2%

76.8%

Practice O5Sb:
Case Planning
For Permanency
(n=82)

59.8%

36.6%
Sr

Practice
09a: Physical
And Mental
Healthcare
Services (n=82)

Data Summary - QSR Practice Indicators

Maintain (5 & 6)
Improve (3 & 4)

@ Urgent(1 & 2)

17.6%
17.8%

 

Practice O1e:
Engagement Of
Other (n=17)

50.0%

Practice 03c:
Assessment And
Understanding
Of The Mother
(n=54)

22.0%

75.6%

—24%—

Practice
06a: Plan
Implementation
For Safety/
Well-Being
(n=82)

57.3%

37.8%
===

Practice
O9b: Physical
And Mental
Healthcare
Monitoring
(n=82)
Case 1:84-cv-04409-ELH

20.0%

41.5%

Practice 10a:
Education Plan
(n=65)

18.8%
20.8%

Practice 12a:
Connection With
Father (n=48)

 

Practice 13b:
Supports And
Services To
Mother (n=42)

45

 

Practice 10b:
Education
Services (n=63)

ate

31.58%

Practice 12b:
Connection With
Mother (n=57)

Practice 13c:
Supports And
Services To
Caregiver
(n=64)

Document 645-1

38.5%

49.2%

Practice 10c:
Education
Monitoring

(n=65)

38.0%
!

26.8%

Practice 12c:
Connection With
Siblings (n=71)

ein
50.0%

Practice 14:
Transition And
Life Adjustment

(n=82)

Filed 03/12/20

48.6%
I

31.4%

Practice
10d: Early
Intervention /
Special
Education
(n=35)

77.8%
|

Practice 12d:

Connection With
Other (n=18)

-———

18.3%
74.4%

Practice
15: Overall
Practice (n=82)

Page 45 of 48

i=
| 97.6%
|

24%
Practice
11: Resource

Availability
(n=82)

 

12.5%
18.8%

 

Practice 13a:
Supports And

Services To
Father (n=32)
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 46 of 48

Data Summary - QSR File Survey Indicators

35.3%

File Survey 01:
FIMS (n=17)

57.1%

File Survey 03:
Sibling Visits
(n=21)

14.3%

File Survey 07:
Developmental
Delay/
Disability
Referral (n=7)

46

79.1%

File Survey 02:
Parent Visits
(n=43)

65.0%

File Survey 04:
Relative Search
(n=40)

100%

File Survey 08:
Transitional
Age Youth with
Disabilities
(n=3)

Byes

NO

77.4%

File Survey
02a: Parent
Visits (Father)
(n=31)

 

16.7%

File Survey
05: Special
Education
Meeting
Attendance
(n=24)

61.9%

File Survey
02b: Parent
Visits (Mother)
(n=42)

100%

File Survey
06: Diagnostic
and Residential

Treatment

Center (RTC)
Facility
Placements
(n=1)
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 47 of 48

91.7%

Checklist 01:
Initial CANS
(n=12)

76.7%

Checklist
02a: Service
Agreements

(Father) (n=30)

100%

Checklist
05: Special
Education
Services (n=2)

47

91.7%

Checklist 01a:
Initial CANS
(Child) (n=12)

65.0%

Checklist
O2b: Service
Agreements

(Mother) (n=40)

66.7%

Checklist 06:
Transition
Plans (n=3)

 

Checklist 01b:
Initial CANS
(Caregiver)

(n=1)

 

12.5%

Checklist
03: Info to
Caregiver (n=8)

Data Summary - QSR Checklist Indicators

™ YES
NO

78.0%

Checklist
02: Service
Agreements
(n=41)

 

Checklist
04: Placement
Decisions (n=2)
Case 1:84-cv-04409-ELH Document 645-1 Filed 03/12/20 Page 48 of 48

PART FIVE - CONCLUSION

During the period covered by this 62nd L.7. v. Massinga Court Report, we continuedto
focus on obtaining additional clarity on the issues and concerns presented by the IVA in
previous years regarding the methodologies and data sources for a number of the MCD
Exit Standards. A new Director assumed leadership of the Agency and oversight of LJ
compliance. With any transition, new leadership needs times to learn and position staff
to lead the Agency's efforts to move toward compliance.

The new leadership team made a conscientious effort to begin to work closely with the
IVA to carefully review L.J. measures, obtain concurrence on the measure methodology
and to ensure adequate data collection, establish quality controls,and enhance the
internal coordination of compliance activities. We also increased the number of senior
leaders who participate and contribute to the agency’s compliance efforts. The Agency
Director established designated meeting times to allow for critical discussions and
briefings. To the extent possible, the established meeting times were maintained. We
felt it extremely important to spend time with the IVA and her staff to walk through
issues and concerns in order to identify viable strategies to effectively mitigate issues.

As we continue to work closely with the IVA, our partners at DHS and other key
stakeholders, we will continue to improve the delivery of child welfare services in
Baltimore City with a renewed focus on the status, experiences and well-being of
children served by child welfare. We remain committed to ensuring the safety and
permanency for vulnerable children and to supporting their families, guardians and
adoptive resource families to achieve timely permanency. We look forward to our
continued work with the IVA during the next reporting period.

Respectfully submitted,

Randi Walters PhD, Director
Baltimore City Department of Social Services

48
